 

Exhibit 10 (m)

 

 

 

[MAYTAG LOGO]

 

DEFERRED COMPENSATION PLAN

 

(As Adopted Effective January 1, 2003)

(As Amended January 17, 2003)

 

1



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

         

Page

--------------------------------------------------------------------------------

ARTICLE I INTRODUCTION

  

1

1.1

  

Plan; Purpose

  

4

1.2

  

Non-Qualified “Top-Hat” Plan

  

4

1.3

  

Plan Document

  

4

1.4

  

Effective Date of Document

  

4

ARTICLE II DEFINITIONS AND CONSTRUCTION

  

4

2.1

  

Definitions

  

4

2.2

  

Choice of Law

  

9

ARTICLE III PARTICIPATION AND CONTRIBUTION CREDITS

  

9

3.1

  

Participation

  

9

3.2

  

Elective Deferral Credits

  

9

3.3

  

Company Match Credits

  

11

ARTICLE IV ACCOUNTS AND INVESTMENT ADJUSTMENTS

  

12

4.1

  

Accounts

  

12

4.2

  

Valuation of Accounts

  

12

4.3

  

Earnings Credits

  

13

4.4

  

Statements

  

14

ARTICLE V VESTING

  

15

5.1

  

Fully Vested Accounts

  

15

5.2

  

Accounts Subject to Vesting Schedule

  

15

ARTICLE VI WITHDRAWALS WHILE EMPLOYED

  

15

6.1

  

Scheduled Withdrawals

  

15

6.2

  

Financial Hardship Withdrawal

  

17

ARTICLE VII DISTRIBUTIONS AFTER TERMINATION

  

17

7.1

  

Benefit on Termination of Service

  

17

7.2

  

Time and Form of Distribution

  

17

7.3

  

Cash-Out of Small Accounts

  

19

7.4

  

Valuation of Accounts Following Termination of Service

  

19

ARTICLE VIII DISTRIBUTIONS AFTER DEATH

  

19

8.1

  

Survivor Benefits

  

19

8.2

  

Beneficiary Designation

  

20

8.3

  

Successor Beneficiary

  

20

ARTICLE IX CONTRACTUAL OBLIGATIONS AND FUNDING

  

21

9.1

  

Contractual Obligations

  

21

9.2

  

Funding

  

21

ARTICLE X AMENDMENT AND TERMINATION OF PLAN

  

22

10.1

  

Right to Amend or Terminate

  

22

10.2

  

Effect of Termination

  

22

 

2



--------------------------------------------------------------------------------

 

    

Page

--------------------------------------------------------------------------------

ARTICLE XI ADMINISTRATION

  

23

11.1

  

Administration

  

23

11.2

  

Correction of Errors And Duty to Review Information

  

23

11.3

  

Claims Procedure

  

24

11.4

  

Indemnification

  

25

11.5

  

Exercise of Authority

  

26

11.6

  

Telephonic or Electronic Notices and Transactions

  

26

ARTICLE XII MISCELLANEOUS

  

26

12.1

  

Nonassignability

  

26

12.2

  

Withholding

  

26

12.3

  

Successors of the Company

  

26

12.4

  

Employment Not Guaranteed

  

27

12.5

  

Gender, Singular and Plural

  

27

12.6

  

Captions

  

27

12.7

  

Validity

  

27

12.8

  

Waiver of Breach

  

27

12.9

  

Notice

  

27

 

3



--------------------------------------------------------------------------------

 

MAYTAG CORPORATION

DEFERRED COMPENSATION PLAN

 

ARTICLE I

 

INTRODUCTION

 

1.1    PURPOSE OF THE PLAN. The MAYTAG CORPORATION DEFERRED COMPENSATION PLAN is
sponsored by the Company to attract high quality executives and directors and to
provide eligible executives and directors with an opportunity to save on a
pre-tax basis and accumulate tax-deferred earnings to achieve their financial
goals. The Plan is a successor to the Maytag Deferred Compensation Plan (which
was effective January 1, 1996) and which itself was a successor to the Maytag
Corporation 1988 Capital Accumulation Plan for Key Employees, and all
obligations under such predecessor plans shall be satisfied under this Plan.

 

1.2    NON-QUALIFIED “TOP-HAT” PLAN. The Plan is a “top-hat” plan – that is, an
unfunded plan maintained primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees
within the meaning of ERISA §§ 201(2), 301(a)(3) and 401(a)(1), and therefore is
exempt from Parts 2, 3 and 4 of Title I of ERISA.

 

1.3    PLAN DOCUMENT. The Plan document consists of this document, any appendix
to this document and any document that is expressly incorporated by reference
into this document.

 

1.4    EFFECTIVE DATE OF DOCUMENT. The Plan (as stated in this document) is
effective January 1, 2003.

 

 

ARTICLE II

 

DEFINITIONS AND CONSTRUCTION

 

2.1    DEFINITIONS.

 

2.1.1    “Account” means an account established for a Participant pursuant to
Article IV.

 

2.1.2    “Affiliate” means any corporation that is a member of the same
controlled group as the Company as defined in Code § 414(b) or any business
entity that is under common control with the Company as defined in Code §
414(c).

 

2.1.3    “Beneficiary” means a person or persons designated as such pursuant to
Sec. 8.2.

 

2.1.4    “Board” means the Board of Directors of the Company.

 

4



--------------------------------------------------------------------------------

 

2.1.5    “Change of Control” means:

 

(a)    Acquisition of 20% Control. The acquisition by any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) (a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of twenty-percent (20%) or more of either (1) the then-outstanding
shares of common stock of the Company (the “Outstanding Company Common Stock”)
or (2) the combined voting power of the then-outstanding voting securities of
the Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided, however, that, for purposes
of this paragraph (a), the following acquisitions shall not constitute a Change
of Control:

 

(1)    Any acquisition directly from the Company,

 

(2)    Any acquisition by the Company,

 

(3)    Any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or an Affiliate, or

 

(4)    Any acquisition by any corporation pursuant to a transaction that
complies with Sections 1(d)(3)(A), 1(d)(3)(B) and 1(d)(3)(C).

 

(b)    Change in Board. Individuals who, as of the date hereof, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board.

 

(c)    Certain Business Combinations. Consummation of a reorganization, merger,
statutory share exchange or consolidation or similar corporate transaction
involving the Company or any of its subsidiaries, a sale or other disposition of
all or substantially all of the assets of the Company, or the acquisition of
assets or stock of another entity by the Company or any of its subsidiaries
(each, a “Business Combination”), in each case unless, following such Business
Combination:

 

(1)    All or substantially all of the individuals and entities that were the
beneficial owners of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities immediately prior to such Business Combination

 

 

5



--------------------------------------------------------------------------------

beneficially own, directly or indirectly, more than sixty percent (60%) of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation that, as a result of
such transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be,

 

(2)    No Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then-outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then-outstanding voting
securities of such corporation, except to the extent that such ownership existed
prior to the Business Combination; and    

 

(3)    At least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board providing for such Business Combination.

 

(d)    Liquidation or Dissolution. Approval by the shareholders of the Company
of a complete liquidation or dissolution of the Company.

 

2.1.6    “Code” means the Internal Revenue Code of 1986, as amended.

 

2.1.7    “Company” means Maytag Corporation.

 

2.1.8    “Company Performance Match Credit” means a credit to the Account of a
Participant pursuant to Sec. 3.3.1

 

2.1.9    “Company Make-Whole Match Credit” means a credit to the Account of a
Participant pursuant to Sec. 3.3.2

 

2.1.10    “Deferral Eligible Amounts” means:

 

(a)    Employees. In the case of an Employee, his/her base salary, incentive
bonuses, and payments under the Performance Incentive Award Plan (PIAP) from the
Company and its Affiliates, plus any other bonus or other incentive payment the
Compensation Committee of the Board determines in its sole discretion to be
eligible for a deferral election under Sec. 3.2.

 

6



--------------------------------------------------------------------------------

 

(b)    Non-Employee Directors. In the case of a Non-Employee Director, his/her
meeting, chair (if any) and retainer fees.

 

2.1.11    “Disability” means eligibility to receive benefits under the long-term
disability plan maintained by the Company as in effect at the time of such
Disability.

 

2.1.12    “Earnings Credit” means the gains and losses credited on the balance
of an Account based on the choice made by the Participant (or Beneficiary after
the death of the Participant) among the investment options made available under
the Plan.

 

2.1.13    “Eligible Group” means any person within the group consisting of:

 

(a)    Employees. Those Employees who are:

 

(1)    On payroll in the United States; and

 

(2)    In exempt Salary Band 18 (or above).

 

The ERISA Executive Committee in its sole and absolute discretion may determine
that an Employee described above will not be in the Eligible Group, or may
determine that an Employee not described above will be in the Eligible Group.
However, as to Employees, the Plan is intended to cover only those Employees who
are in a select group of management or highly compensated employees within the
meaning of ERISA §§ 201(2), 301(a)(3) and 401(a)(1); and, accordingly, if any
interpretation is issued by the Department of Labor that would exclude any
Employee from satisfying that requirement, such Employee immediately will cease
to be in the Eligible Group.

 

(b)    Non-Employee Directors. Any Non-Employee Director.

 

2.1.14    “Employee” means any common-law employee of the Company or an
Affiliate (while it is an Affiliate).

 

2.1.15    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

 

2.1.16    “Non-Employee Director” means an individual who is a member of the
Board but who is not an Employee

 

2.1.17    “Participant” means an Employee or Non-Employee Director who is
enrolled in the Plan, or a current or former Employee or Non-Employee Director
who is not enrolled but who has a balance remaining in an Account under the
Plan. “Active Participant” means an Employee or Non-Employee Director who is
enrolled in the Plan.

 

2.1.18    “Participating Affiliate” means any Affiliate (while it is an
Affiliate) which employs one or more Employees who are in the Eligible Group.

 

7



--------------------------------------------------------------------------------

 

2.1.19    “Plan Year” means the calendar year.

 

2.1.20    “Predecessor Plan” means the Maytag Deferred Compensation Plan (which
was effective January 1, 1996) and its predecessor, the Maytag Corporation 1988
Capital Accumulation Plan for Key Employees.

 

2.1.21    “Retirement” means:

 

(a)    Employees. In the case of an Employee, any Termination of Service on or
after the date on which the Employee:

 

(1)    Has both attained age sixty-five (65) and reached the fifth (5th)
anniversary of the first day of the Plan Year in which he/she was first employed
with the Company or an Affiliate (or, in the case of an Employee who previously
was employed with Amana, reached January 1, 2007) (referred to as “Normal
Retirement”); or

 

(2)    Has both attained age fifty-five (55) and completed at least ten (10)
Years of Credited Service under the Maytag Retirement Plan (referred to as
“Early Retirement”).

 

(b)    Non-Employee Director. In the case of a Non-Employee Director, departure
from the Board under circumstances that constitute “retirement” under the
policies of the Company in place at the time of departure from the Board.

 

2.1.22    “Termination of Service” means:

 

(a)    Employee. In the case of an Employee, resignation, discharge, retirement,
death or the happening of any other event or circumstance that results in the
severance of the common-law employer-employee relationship with the Company and
all Affiliates, unless the Employee then becomes a Non-Employee Director. For an
Employee working for an Affiliate, a Termination of Service will occur upon sale
of the stock of such Affiliate such that it no longer satisfies the definition
of an Affiliate under the Plan.

 

(b)    Non-Employee Director. In the case of a Non-Employee Director, departure
from the Board, unless the Non-Employee Director then becomes an Employee.

 

2.1.23    “Trustee” means the trustee of the trust established pursuant to Sec.
9.2.

 

2.1.24      “Valuation Date” means the last day of each calendar month on which
trading occurs on the New York Stock Exchange.

 

2.2    CHOICE OF LAW. The Plan will be governed by the laws of the State of Iowa
to the extent that

 

 

8



--------------------------------------------------------------------------------

 

such laws are not preempted by the laws of the United States. All controversies,
disputes, and claims arising hereunder must be submitted to the United States
District Court for the Southern District of Iowa.

 

 

ARTICLE III

 

PARTICIPATION AND CONTRIBUTION CREDITS

 

3.1    PARTICIPATION.

 

3.1.1    Eligible Group. All Employees and Non-Employee Directors who are in the
Eligible Group will be eligible to participate in the Plan.

 

3.1.2    Enrollment. An Employee or Non-Employee Director who is in the Eligible
Group will be allowed to enroll in the Plan as of the first day of the month
that coincides with or next follows the date thirty (30) days after he/she is
notified of eligibility for the Plan, or if later, as of January 1, 2003.
Thereafter, an Eligible Executive may elect to enroll for a Plan Year during the
enrollment period established by the Company for such Plan Year, which
enrollment period will be a period of at least thirty (30) days that precedes
the start of the Plan Year.

 

Enrollment must be made in such manner and in accordance with such rules as may
be prescribed for this purpose by the Company (including by means of a voice
response or other electronic system under circumstances authorized by the
Company).

 

3.1.3    End of Eligibility. An Employee or Non-Employee Director who is in the
Eligible Group may continue to participate as an Active Participant in the Plan
for so long as the Plan remains in effect and he/she remains in the Eligible
Group.

 

3.2      ELECTIVE DEFERRAL CREDITS.

 

3.2.1    Elective Deferral Credits. Elective Deferral Credits will be made for
each pay date on behalf of each Active Participant who has enrolled in the Plan
and who thereby elects to have his/her Deferral Eligible Amounts reduced in
order to receive Elective Deferral Credits. The Elective Deferral Credits for a
given pay date will be given on or as soon as administratively practicable after
the pay date in an amount equal the amount of the reduction in Deferral Eligible
Amounts.

 

An Employee who is in the Eligible Group may elect to reduce his/her Deferral
Eligible Amounts by the following:

 

(a)    Base Salary. With respect to base salary, for any payroll period, he/she
may elect to reduce base salary for a payroll period by any dollar amount or
whole percentage (or combination dollar amount and whole percentage), but not
more than seventy-five percent (75%). A different percentage may be elected for
payroll period ending within each calendar quarter of the Plan Year, subject to
Sec. 3.2.2 regarding when the election

 

9



--------------------------------------------------------------------------------

is made and the irrevocability of the election during the Plan Year.

 

(b)    Bonuses. With respect to annual incentive bonus, he/she may elect to
reduce the annual incentive bonus by any dollar amount or whole percentage (or
combination dollar amount and whole percentage), but not more than one-hundred
percent (100%).

 

(c)    Performance Incentive Award Plan Payments. With respect to payments under
the Performance Incentive Award Plan (PIAP), he/she may elect to reduce the
payment by any dollar amount or whole percentage (or combination dollar amount
and whole percentage), but not more than one-hundred percent (100%).

 

(d)    Other Amounts. With respect to other amounts that the Compensation
Committee of the Board may determine are Deferral Eligible Amounts, the
Compensation Committee will establish such minimum and maximum reduction amount
as it may determine appropriate in its sole and absolute discretion.

 

If an Employee who is in the Eligible Group elects to participate at any level
for a Plan Year, his/her election must be such that the amount by which his/her
Deferral Eligible Amounts for the Plan Year are expected to be reduced is
two-thousand five-hundred dollars ($2,500).

 

 

A Non-Employee Director who is in the Eligible Group may elect to reduce his/her
Deferral Eligible Amounts by any dollar amount or whole percent (but not a
combination thereof), but not more than one-hundred percent (100%).

 

An election (or the modification or revocation of an election) must be made in
such manner and in accordance with such rules as may be prescribed for this
purpose by the Company (including by means of a voice response or other
electronic system under circumstances authorized by the Company). An election
must be made as part of enrollment described in Sec. 3.1.2. and may specify an
investment election for purposes of Sec. 4.3.2, a scheduled distribution date
for purposes of Sec. 6.1.1, and a payment form election for purposes of Sec.
6.1.2 or 7.2.2.

 

3.2.2    Elections are Irrevocable. An election will apply solely with respect
to the given Plan Year – that is, an election will not automatically be carried
over and applied to the next Plan Year. An election will be irrevocable
throughout the Plan Year; except that:

 

(a)    Automatic Discontinuance. Elective Deferrals will automatically stop
during the Plan Year:

 

(i)    If the Participant receives a hardship withdrawal prior to age 59½ from
his/her elective deferral account under the Maytag Corporation Salary Savings
Plan (or comparable account under any other 401(k) arrangement maintained by the
Company or an Affiliate);

 

(ii)    Upon Termination of Service or upon otherwise ceasing to be within
Eligible Group; or



 

10



--------------------------------------------------------------------------------

 

(iii)    Upon termination of the Plan.

 

(b)    Administrative Discretion. The Company may, in its sole discretion, allow
a Participant to reduce or stop his/her Elective Deferrals during the Plan as
necessary to alleviate a Financial Hardship.

 

3.2.3    Limits. The Company may, in its sole discretion, limit the minimum or
maximum amount of Elective Deferrals that are allowed under the Plan by any
Active Participant or any group of Active Participants.

 

3.3    COMPANY MATCH CREDITS.

 

3.3.1    Company Performance Match Credits. Company Performance Match Credits
will be made for each Plan Year on behalf of each Employee who elects to reduce
his/her payments under the Performance Incentive Award Plan (PIAP) pursuant to
this Plan, and further elects to have the resulting Company Performance Match
Credits hypothetically invested in shares of common stock of the Company
pursuant to Sec. 4.3. The Company Performance Match Credits for a Plan Year will
be given not later than the first business day of the next Plan Year in an
amount equal to ten-percent (10%) of the Elective Deferral Credits resulting
from the election described above.

 

3.3.2    Company Make-Whole Match Credits. Company Make-Whole Match Credits will
be made for each Plan Year on behalf of each Employee who receives Elective
Deferrals Credits for such Plan Year, and whose employer matching contributions
or allocations under the Maytag Employee Stock Ownership Plan (“ESOP”) are
reduced because of the reduction in taxable compensation resulting from an
election under this Plan. The Company Make-Whole Match Credits for a Plan Year
will be given not later than the first business day of the next Plan Year in an
amount equal to the difference between the amount of the employer matching
contributions or allocations that would have been made under the ESOP if his/her
taxable compensation had not been reduced as a result of the election under this
Plan (disregarding the impact such additional matching contributions or
allocations would have had on the nondiscrimination test under Code § 401(m)),
and the actual amount of employer matching contributions or allocations made
under the ESOP for the Plan Year.

 

11



--------------------------------------------------------------------------------

 

ARTICLE IV

 

ACCOUNTS AND INVESTMENT ADJUSTMENTS

 

4.1    ACCOUNTS.

 

4.1.1    Types of Accounts. The following Accounts will be maintained under the
Plan on behalf of each Participant:

 

(a)    “Elective Deferral Account” to reflect any Elective Deferral Credits with
respect to the Participant.

 

(b)    “Company Make-Whole Match Account” to reflect any Company Make-Whole
Match Credits with respect to the Participant.

 

(c)    “Company Performance Match Account” to reflect any Company Make-Whole
Match Account with respect to the Participant.

 

(d)    “Predecessor Plan Account” to reflect balances and obligations assumed by
this Plan that arose under a Predecessor Plan.

 

A separate Elective Deferral Account, Company Make-Whole Match and Company
Performance Match Account will be maintained for each Plan Year for which
credits of that type are added on behalf of the Participant, and a separate
Elective Deferral Account also will be maintained to reflect any Elective
Deferral Credits that result in a Company Performance Match Credit under Sec.
3.3.1.

 

Additional Accounts may also be maintained if considered appropriate by the
Company in the administration of the Plan.

 

4.1.2    Balance of Accounts. Accounts will have a cash balance expressed in
United States Dollars.

 

4.1.3    Accounts for Bookkeeping Only. Accounts are for bookkeeping purposes
only and the maintenance of Accounts will not require any segregation of assets
of the Company or any Participating Affiliate. Neither the Company nor any
Participating Affiliate will have any obligation whatsoever to set aside funds
for the Plan or for the benefit of any Participant or Beneficiary, and no
Participant or Beneficiary will have any rights to any amounts that may be set
aside other than the rights of an unsecured general creditor of the Company or
Participating Affiliate that employs (or employed) the Participant.

 

4.2    VALUATION OF ACCOUNTS.

 

4.2.1    Daily Adjustments. Accounts will be adjusted from time to time as
follows:

 

(a)    Elective Deferral and Company Match Credits. Elective Deferral Credits,
Company

 

 

12



--------------------------------------------------------------------------------

Make-Whole Match Credits and Company Performance Match Credits will be added to
the balance of the appropriate Account as of the dates specified in Secs. 3.2
and 3.3.

 

(b)    Earnings Credits. Earnings Credits will be added to (or subtracted) from
the balance of the Account as of each Valuation Date as provided in Sec. 4.3.

 

(c)    Distributions. The distributions made from an Account will be subtracted
from the balance of the Account as of the date the distribution is made from the
Plan.

 

4.2.2    Processing Transactions Involving Accounts. Accounts will be adjusted
to reflect Elective Deferral Credits, Company Make-Whole Match Credits, Company
Performance Match Credits, Earnings Credits, distributions and other
transactions as provided in Sec. 4.2.1. However, all information necessary to
properly reflect a given transaction in an Account may not be immediately
available, in which case the transaction will be reflected in the Account when
such information is received and processed. Further, the Company reserves the
right to delay the processing of any Elective Deferral Credit, Company
Make-Whole Match Credit, Company Performance Match Credit, Earnings Credit,
distribution or other transaction for any legitimate business reason (including,
but not limited to, failure of systems or computer programs, failure of the
means of the transmission of data, force majeure, the failure of a service
provider to timely receive net asset values or prices, or to correct for its
errors or omissions or the errors or omissions of any service provider).

 

4.3    EARNINGS CREDITS.

 

4.3.1    Adjustment to Reflect Earnings Credits. Accounts will be adjusted
(increased or decreased) as of each Valuation Date to reflect Earnings Credits
as determined under Sec. 4.3.2.

 

4.3.2    Earnings Credits. The Company will establish a procedure by which a
Participant (or Beneficiary following the death of a Participant) may elect to
have his/her Earnings Credits determined based the performance of one or more
investment options deemed to be available under the Plan. The Investment
Committee of the Company, in its sole discretion, will determine the investment
options that will be available as benchmarks for determining the Earnings
Credit, which may include mutual funds, common or commingled investment funds or
any other investment option deemed appropriate by the Company, and will include
a fund that invests in common stock of Maytag Corporation. The Investment
Committee of the Company may at any time and from time to time add to or remove
from the investment options deemed to be available under the Plan.

 

A Participant (or Beneficiary following the death of the Participant) will be
allowed on a hypothetical basis to direct the investment of his/her Account
among the investment options available under the Plan. Hypothetical investment
directions may be given with such frequency as is deemed appropriate by the
Company, and must be made in such percentage or dollar increments, in such
manner and in accordance with such rules as may be prescribed for this purpose
by the Company (including by means of a voice response or other electronic
system under circumstances so authorized by the Company). If an investment
option has a

 

13



--------------------------------------------------------------------------------

loss, the Earnings Credit attributable to such investment option will serve to
reduce the Account; similarly, if an investment option has a gain, the Earnings
Credit attributable to such investment option will serve to increase the
Account. If the Participant fails to elect an investment option, the Earnings
Credit will be based on a money market investment option or such other
investment option as may be selected for this purpose by the Investment
Committee of the Company.

 

Notwithstanding any contrary provision, a Company Performance Match Account and
the Elective Deferral Account that reflects the Elective Deferral Credits that
resulted in the Company Performance Match Credit reflected in the Company
Performance Match Account will be invested in the fund that invests in common
stock of Maytag Corporation until such time as the Company Performance Match
Account is fully vested under Sec. 5.2.

 

4.3.3    Hypothetical Investments. All investment directions of a Participant or
Beneficiary will be on a “hypothetical” basis for the sole purpose of
establishing the Earnings Credit for his/her Account – that is, the Account will
be adjusted for Earnings Credits as if the Account were invested pursuant to the
investment directions of the Participant or Beneficiary, but actual investments
need not be made pursuant to such directions. However, the Company, in its sole
discretion and without any obligation, may direct that investments be made per
the investment directions of Participants and Beneficiaries in order to hedge
the liability of the Company and Participating Affiliates.

 

4.4    STATEMENTS.

 

4.4.1    Statements. The Company may cause benefit statements to be issued from
time to time advising Participants and Beneficiaries of the balance and/or
investment of their Accounts, but it is not required to issue benefits
statements.

 

4.4.2    Errors on Statements and Responsibility to Review. The Company may
correct errors that appear on benefit statements at any time, and the issuance
of a benefit statement (and any errors that may appear on a statement) will not
in any way alter or affect the rights of a Participant or Beneficiary with
respect to the Plan.

 

Each Participant or Beneficiary has a duty to promptly review each benefit
statement and to notify the Company of any error that appears on such statement
within thirty (30) days of the date such statement is provided or made available
to the Participant or Beneficiary (for example, the date the statement is sent
by mail, or the date the statement is provided or made available
electronically). If a Participant or Beneficiary fails to review a benefit
statement or fails to notify the Company of any error that appears on such
statement within such period of time, he/she will not be able to bring any claim
seeking relief or damages based on the error.

 

14



--------------------------------------------------------------------------------

 

 

ARTICLE V

 

VESTING

 

5.1    FULLY VESTED ACCOUNTS. A Participant will at all times have a fully
vested interest in his/her Elective Deferral Account, Company Make-Whole Match
Account and Predecessor Plan Account.

 

5.2    ACCOUNTS SUBJECT TO VESTING SCHEDULE.

 

5.2.1    Vesting Based on Occurrence of Certain Events. A Participant will
obtain a fully vested interest in his/her Company Performance Match Account upon
the occurrence of any of the following events:

 

(a)    Death or Disability. The Participant’s death or Disability while employed
with the Company or an Affiliate (while it is an Affiliate);

 

(b)    Retirement. The Participant’s Termination of Service under circumstances
that qualify as a Retirement; or

 

(c)    Change in Control. Change in Control while the Participant is employed
with the Company or an Affiliate (while it is an Affiliate).

 

5.2.2    Vesting Based on Service. A Participant also will obtain a fully vested
interest in his/her Company Performance Match Account as of the date that is
three (3) years from the Company Performance Match Credit provided he/she has
been an Employee throughout that three (3) year period.

 

5.2.3    Forfeitures. If a Participant has a Termination of Service before
he/she is fully vested in his/her Company Performance Match Account, he/she will
permanently forfeit the balance of such Account.

 

 

ARTICLE VI

 

WITHDRAWALS WHILE EMPLOYED

 

6.1    SCHEDULED WITHDRAWALS

 

6.1.1    Time of Distribution. A Participant may specify the year in which the
balance of an Account (other than a Predecessor Plan Account) will be
distributed while the Participant remains an Employee or member of the Board,
provided that the year specified must be more than two (2) years after the Plan
Year for which the Account is established under the Plan, or, in the case of a
Company Performance Match Account, the year after the Account will become

 

15



--------------------------------------------------------------------------------

fully vested under Sec. 5.2.2 (vesting occurs three (3) years from the date the
credit is added to the Account).

 

A scheduled distribution will be made (or installment distributions will
commence if installments are available and elected) in January of the scheduled
distribution year, or as soon as administratively practicable thereafter.

 

A Participant may defer the scheduled distribution year of an Account one time
(plus a second time with the express approval of the ERISA Executive Committee,
which it may grant or deny in its sole and absolute discretion), but otherwise,
the election of a scheduled distribution year will be irrevocable. Any deferred
distribution year must be at least two (2) years after the scheduled
distribution year.

 

6.1.2    Form of Distribution. If the balance of a Participant’s Account does
not exceed twenty-five thousand dollars ($25,000) at the time of a scheduled
distribution, the full balance of the Account will be paid in a single-sum.
Otherwise, a distribution will be made in either of the following forms as
elected by the Participant:

 

(a)    A single-sum distribution of the full balance of the Participant’s
Account; or

 

(b)    A series of annual installments over a period of two (2) to five (5)
years as elected by the Participant. The first annual installment will equal,
one-half (1/2), one-third (1/3rd), one-fourth (1/4th) or one-fifth (1/5th), as
appropriate, of the balance of the Account as of the last day of the Plan Year
prior to the Plan Year in which the installment is to be paid, with the
denominator of the fraction reduced by one each year. However, the installment
for the final year will equal the full remaining balance of the Account.

 

A Participant can make a separate distribution election with respect to each
Account maintained on his/her behalf under the Plan.

 

6.1.3    Distribution Election Procedures. A scheduled distribution date
election (and an election to defer the scheduled distribution date) must be made
in such manner and in accordance with such rules as may be prescribed for this
purpose by the Company (including by means of a voice response or other
electronic system under circumstances authorized by the Company).

 

A distribution election will be effective only if it is received in properly
completed form by the Company as part of the enrollment for the Plan Year for
which the Account being distributed is established, and an election to defer
will be effective only if it is received in properly completed form at least
twelve (12) months prior to the January of the originally scheduled distribution
year.

 

6.1.4    Effect of Termination of Service. A scheduled distribution will not be
made if preceded by the Participant’s Termination of Service, in which case,
distributions will be determined under Article VII.

 

16



--------------------------------------------------------------------------------

 

6.2    FINANCIAL HARDSHIP WITHDRAWAL. A Participant may make a withdrawal from
his/her Accounts in the event of a Financial Hardship. Such distribution will be
paid as soon as administratively practicable after the distribution request is
received and the ERISA Executive Committee, in its sole discretion, has
determined that the Participant has a Financial Hardship.

 

The Elective Deferrals of the Participant will automatically stop in the event
of a distribution for Financial Hardship, and the Participant will not be
allowed to again enroll until the first day of the second Plan Year following
the date of the distribution.

 

A “financial hardship” for this purpose means a sudden and unexpected illness or
accident of the Participant or his/her dependent (as defined in Code § 152(a)),
property casualty loss to the Participant, or other similar extraordinary and
unforeseeable circumstances of the Participant arising as a result of events
beyond the control of the Participant, which is not covered by insurance and may
not be relieved by the liquidation of other assets provided that such
liquidation would not cause a Financial Hardship, and which is determined to
qualify as a Financial Hardship by the ERISA Executive Committee. Cash needs
arising from foreseeable events such as the purchase of a residence or education
expenses for children will not, alone, be considered a Financial Hardship.

 

 

ARTICLE VII

 

DISTRIBUTIONS AFTER TERMINATION

 

7.1    BENEFIT ON TERMINATION OF SERVICE. A Participant will be eligible to
receive a distribution of the full balance of his/her Accounts following his/her
Termination of Service in accordance with the terms of this Article.

 

7.2    TIME AND FORM OF DISTRIBUTION.

 

7.2.1    Time of Distribution. A distribution will be made (or installment
distributions will commence if installments are available and elected) at the
following time:

 

(a) Retirement or Disability. In the case of Retirement or Disability, a
distribution will be made (or commence) at the following time as elected by the
Participant:

 

(1) In the calendar month following the Participant’s Termination of Service, or
as soon as administratively practicable thereafter; or

 

(2) In January of the year following the Participant’s Termination of Service,
or as soon as administratively practicable thereafter; provided that, this
election will not be available with respect to a Predecessor Plan Account, and
all distributions from such Account will be made as provided in (1).

 

17



--------------------------------------------------------------------------------

 

(b)    Other Terminations. In the case of a Termination of Service other than
Retirement or Disability, a distribution will be made (or commence) in the
calendar month following Termination of Service, or as soon as administratively
practicable thereafter.

 

7.2.2    Form of Distribution. A distribution will be made in the following
form:

 

(a)    Retirement or Disability. In the case of Retirement or Disability, a
distribution will be made in either of the following forms as elected by the
Participant:

 

(1) A single-sum distribution of the full balance of the Participant’s Account;
or

 

(2) A series of annual installments over a period of five (5) or ten (10) years
as elected by the Participant. The first annual installment will equal one-fifth
(1/5th) or one-tenth (1/10th), as appropriate, of the balance of the Account as
of the last day of the Plan Year prior to the Plan Year in which the installment
is to be paid, with the denominator of the fraction reduced by one each year.
However, the installment for the final year will equal the full remaining
balance of the Account.

 

A Participant can make a separate distribution election with respect to each
Account maintained on his/her behalf under the Plan.

 

In the case of a Predecessor Plan Account, a Participant who has elected and
commenced annual installments may at any time petition the ERISA Executive
Committee to allow the remaining balance of the Account to be paid in the form
of a lump-sum distribution, provided that the payment of the lump-sum
distribution and the last annual installment is separated by at least twelve
(12) months. The ERISA Executive Committee may, in its sole and absolute
discretion, agree to such modification of the payment method for a Predecessor
Plan Account.

 

(b)    Other Terminations. In the case of a Termination of Service other than
Retirement or Disability, a distribution will be in the form of a single-sum
distribution of the full balance of the Participant’s Account. However, the
ERISA Executive Committee may, in its sole and absolute discretion, elect to
make a distribution in the form of annual installments over a period of up to
three (3) years.

 

7.2.3    Distribution Election Procedures. A distribution election must be made
in such manner and in accordance with such rules as may be prescribed for this
purpose by the Company (including by means of a voice response or other
electronic system under circumstances authorized by the Company).

 

A distribution election will be effective only if it is received in properly
completed form by the Company as part of the enrollment for the Plan Year for
which the Account being distributed is established, or thereafter at least
twelve (12) months prior to Termination of

 

18



--------------------------------------------------------------------------------

Service.

 

7.2.4    Default Elections. If a Participant fails to file a timely election as
to the time or form of distribution in the event of a Retirement or Disability,
the distribution will be made in a series of monthly installments over a period
of ten (10) years (if no election is made as to form) starting in the calendar
month following Termination of Service, or as soon as administratively
practicable thereafter (if no election is made as to time).

 

7.3    CASH-OUT OF SMALL ACCOUNTS. Notwithstanding any contrary provision, if
the balance of a Participant’s Accounts does not exceed twenty-five thousand
dollars ($25,000) at Termination of Service, the full balance will be paid in a
single-sum distribution in full settlement of all obligations under the Plan.
The payment will be made as of the date specified in Sec. 7.2.1 or 7.2.4, as
applicable.

 

7.4    VALUATION OF ACCOUNTS FOLLOWING TERMINATION OF SERVICE. An Account will
continue to be credited with Earnings Credits in accordance with Article IV
until it is paid in full to the Participant or Beneficiary.

 

 

ARTICLE VIII

 

DISTRIBUTIONS AFTER DEATH

 

8.1    SURVIVOR BENEFITS.

 

8.1.1    Survivor Benefits – General. If a Participant dies prior to the full
distribution of his/her Accounts, his/her Beneficiary will be entitled to a
survivor benefit under the Plan. The survivor benefit will consist of a single
lump-sum payment in an amount equal to the total balance (or total remaining
balance) in the Accounts. The survivor benefit will be paid on or as soon as
administratively practicable after the Company determines that a death benefit
is payable under the Plan – that is, the date the Company is provided with the
documentation reasonably necessary to establish the fact of death of the
Participant and the identity and entitlement of the Beneficiary.

 

8.1.2    Special Rule if Death Occurs During Installment Pay-out.
Notwithstanding any contrary provision, if the Participant dies while he/she is
receiving installments under Sec. 7.2.2(a), such installments will continue to
his/her Beneficiary over the same period such installments would have been paid
to the Participant. However, the ERISA Executive Committee may, in its sole
discretion, elect to pay the survivor benefit in a single lump sum payment in an
amount equal to the remaining balance in the Accounts in full satisfaction of
the benefit otherwise payable under the Plan.

 

8.2    BENEFICIARY DESIGNATION.

 

8.2.1    General Rule. A Participant may designate any person (natural or
otherwise, including a trust)

 

19



--------------------------------------------------------------------------------

as his/her Beneficiary to receive any balance remaining in his/her Accounts when
he/she dies, and may change or revoke a designation previously made without the
consent of any Beneficiary.

 

8.2.2    Special Requirements for Married Participants. If a Participant has a
Spouse at the time of death, such Spouse will be his/her Beneficiary unless the
Spouse has consented in writing to the designation of a different Beneficiary.
Consent of a Spouse will be deemed to have been obtained if it is established to
the satisfaction of the Company that such consent cannot be obtained because the
Spouse cannot be located. A consent by a Spouse will be effective only with
respect to such Spouse, and cannot be revoked. A Beneficiary designation that
has received spousal consent cannot be changed without spousal consent.

 

A Beneficiary designation will be automatically revoked upon marriage (other
than common law marriage) of a Participant unless the new Spouse was designated
as Beneficiary. Further, if a Spouse is designated as Beneficiary, such
designation will be automatically revoked upon the divorce of the Participant
and former Spouse.

 

8.2.3    Form and Method of Designation. A Beneficiary designation must be made
on such form and in accordance with such rules as may be prescribed for this
purpose by the Company. A Beneficiary designation will be effective (and will
revoke all prior designations) if it is received by the Company (or if sent by
mail, the post-mark of the mailing is) prior to the date of death of the
Participant. The Company may rely on the latest Beneficiary designation on file
(or if an effective designation is not on file may direct that payment be made
pursuant to the default provision of the Plan) and will not be liable to any
person making claim for such payment under a subsequently filed designation or
for any other reason.

 

8.2.4    Default Designation. If a Beneficiary designation is not on file, or if
a Beneficiary designation is revoked by divorce or otherwise and a new
designation is not on file at death, or if no designated Beneficiary survives
the Participant, the Beneficiary will be the following:

 

(a)    Surviving Spouse. The Participant’s Spouse (if surviving);

 

(b)    Estate. Otherwise, the Participant’s estate.

 

Predecessor Plan Accounts. Any Beneficiary designation made under a Predecessor
Plan will continue in effect under this Plan with respect to all Accounts until
modified by the Participant pursuant to this Sec. 8.2.

 

8.3    SUCCESSOR BENEFICIARY. If the primary Beneficiary dies prior to complete
distribution of the benefits under Sec. 8.1.2, the remaining Account balance
will be paid to the contingent Beneficiary elected by the Participant in the
form of a lump sum payable as soon as administratively practicable after the
primary Beneficiary’s death is established. If there is no surviving contingent
Beneficiary, the lump sum will be paid to the estate of the primary Beneficiary.

 

20



--------------------------------------------------------------------------------

 

 

ARTICLE IX

 

CONTRACTUAL OBLIGATIONS AND FUNDING

 

9.1    CONTRACTUAL OBLIGATIONS.

 

9.1.1    Obligations of Employer. The Plan creates a contractual obligation on
the part of the Company and each Participating Affiliate to provide benefits as
set forth in the Plan with respect to:

 

(a)    Current Employees. Participants who are employed with the Company or that
Participating Affiliate;

 

(b)    Former Employees. Participants who were employed with the Company or that
Participating Affiliate prior to Termination of Service; and

 

(c)    Beneficiaries. Beneficiaries of the Participants described in (a) and
(b).

 

A Participating Affiliate is not responsible for (and has no contractual
obligation with respect to) benefits payable to a Participant who is or was
employed with the Company or another Participating Affiliate. If a Participant
is employed with two or more employers (the Company and a Participating
Affiliate, or two or more Participating Affiliates, etc.), either concurrently
or at different times, each will be responsible for the benefit attributable to
Elective Deferral Credits, Company Make-Whole Match Credits and Company
Performance Match Credits made with respect to the period while the Participant
was employed with that employer, adjusted for Earnings Credits.

 

9.1.2    Guarantee by Company. The Company will guarantee and assume secondary
liability for the contractual commitment of each Participating Affiliate under
Sec. 9.1.1.

 

9.2    FUNDING. The ERISA Executive Committee, in its sole and absolute
discretion, may direct that a “rabbi” trust be established to fund benefits
payable under the Plan. However, even if such a trust is established, neither
the Company nor any Participating Affiliate will have any obligation to fund
such trust; and, if so provided by the trust instrument, such trust may be
revocable at any time prior to a Change in Control. The establishment and
funding of a rabbi trust will not affect the obligations of the Company and
Participating Affiliates under Sec. 9.1, except that such obligations will be
offset to the extent that payments actually are made from the trust to the
Participant or Beneficiary. The trust will be invested in the manner directed by
the Investment Committee of the Company.

 

21



--------------------------------------------------------------------------------

 

 

ARTICLE X

 

AMENDMENT AND TERMINATION OF PLAN

 

10.1    RIGHT TO AMEND OR TERMINATE. The Company may amend or terminate the Plan
at any time and for any reason by action of the following:

 

(a)    Board of Directors. By action of the Board or its Compensation Committee.

 

(b)    ERISA Executive Committee or Chief Executive Officer. By action of the
ERISA Executive Committee or the Chief Executive Officer of the Company,
provided the amendment does not have a material cost impact to the Company and
its Participating Affiliates. Whether an amendment will have a material cost
impact will be determined by the ERISA Executive Committee in its sole and
absolute discretion, using such standard for materiality and such measurement
method for cost as it deems appropriate.

 

However, during the twenty-four (24) months immediately following a Change in
Control, the amendment or termination of the Plan will require the written
consent of a majority of the Participants who would be affected by such
amendment or termination of the Plan.

 

10.2    EFFECT OF TERMINATION.

 

10.2.1    No Negative Effect an Balances or Vesting. An amendment or termination
of the Plan may not have the effect of reducing the balance of the Account or
the vested percentage of any Participant or Beneficiary.

 

10.2.2    Other Effects of Termination. After termination of the Plan, no
additional credits will be added to the Account of any Participant attributable
to periods after the date of termination.

 

All Accounts will be fully vested as of the termination date of the Plan.

 

Distribution following termination of the Plan will be made at the same time and
in the same form as if the termination had not occurred, and a Participant will
continue to have the same options available to him/her to defer distribution as
otherwise provided under the Plan. However, if so elected by a majority of the
Participants who have Accounts at termination of the Plan (including
Participants or Beneficiaries who are receiving installments), the termination
of the Plan will be treated as a Termination of Service and each Participant or
Beneficiary will receive a single sum payment of the full balance of his/her
Account in full satisfaction of all obligations under the Plan and without
regard to any distribution elections in place with respect to such Participant
or Beneficiary.

 

22



--------------------------------------------------------------------------------

 

 

ARTICLE XI

 

ADMINISTRATION

 

11.1    ADMINISTRATION.

 

11.1.1    Company. The Company is the administrator of the Plan with authority
to control and manage the operation and administration of the Plan and make all
decisions and determinations incident thereto. Action on behalf of the Company
as administrator may be taken by any of the following:

 

(a)    ERISA Executive Committee. The ERISA Executive Committee of the Company
will be responsible for selecting the Employees who are eligible to participate
in the Plan, and make all determination expressly specified in the Plan.

 

(b)    Policy and Oversight Committee. The Policy and Oversight Committee of the
Company is responsible for all matters relating to the overall and day-to-day
administration of the Plan, and the selection and monitoring of non-investment
service providers (including the selection of recordkeeper) with respect to the
Plan.

 

(c)    Investment Committee. The Investment Committee of the Company is
responsible for all investment matters relating to the Plan, including the
selection of the funds available for hypothetical investments by Participants
and Beneficiaries, and the actual investment of assets that may (but are not
required to be) set aside to hedge liabilities resulting from the Plan, and
actual investment of any rabbi trust assets if such a trust is established and
funded, including the selection and monitoring investment providers (including
the Trustee) with respect to the Plan.

 

Day-to-day non-discretionary administration of the Plan may be performed by the
Human Resources Department.

 

11.1.2    Third-Party Service Providers. The Company may from time to time
contract with or appoint a recordkeeper or other third-party service provider
for the Plan. Any such recordkeeper or other third-party service provider will
serve in a non-discretionary capacity and will act in accordance with directions
given and/or procedures established by the Company.

 

11.1.3    Rules of Procedure. The Company may establish, adopt or revise such
rules and regulations as it may deem necessary or advisable for the
administration of the Plan.

 

11.2    CORRECTION OF ERRORS AND DUTY TO REVIEW INFORMATION.

 

11.2.1    Correction of Errors. Errors may occur in the operation and
administration of the Plan. The Company reserves the right to cause such
equitable adjustments to be made to correct for such errors as it considers
appropriate (including adjustments to Participant or Beneficiary Accounts),
which will be final and binding on the Participant or Beneficiary.

 

23



--------------------------------------------------------------------------------

 

11.2.2    Participant Duty to Review Information. Each Participant and
Beneficiary has the duty to promptly review any information that is provided or
made available to the Participant or Beneficiary and that relates in any way to
the operation and administration of the Plan or his/her elections under the Plan
(for example, to review payroll stubs to make sure a contribution election is
being implemented appropriately, to review benefit statements to make sure
investment elections are being implemented appropriately, to review summary plan
descriptions and prospectuses, etc.) and to notify the Company of any error made
in the operation or administration of the Plan that affects the Participant or
Beneficiary within thirty (30) days of the date such information is provided or
made available to the Participant or Beneficiary (for example, the date the
information is sent by mail or the date the information is provided or made
available electronically). If the Participant or Beneficiary fails to review any
information or fails to notify the Company of any error within such period of
time, he/she will not be able to bring any claim seeking relief or damages based
on the error.

 

If the Company is notified of an alleged error within the thirty (30) day time
period, the Company will investigate and either correct the error or notify the
Participant or Beneficiary that it believes that no error occurred. If the
Participant or Beneficiary is not satisfied with the correction (or the decision
that no correction is necessary), he/she will have sixty (60) days from the date
of notification of the correction (or notification of the decision that no
correction is necessary), to file a formal claim under the claims procedures
under Sec. 11.3

 

11.3    CLAIMS PROCEDURE.

 

11.3.1    Claims Procedure. If a Participant or Beneficiary does not feel as if
he/she has received full payment of the benefit due such person under the Plan,
the Participant or Beneficiary may file a written claim with the Company setting
forth the nature of the benefit claimed, the amount thereof, and the basis for
claiming entitlement to such benefit. The ERISA Executive Committee will
determine the validity of the claim and communicate a decision to the claimant
promptly and, in any event, not later than ninety (90) days after the date of
the claim. The claim may be deemed by the claimant to have been denied for
purposes of further review described below in the event a decision is not
furnished to the claimant within such ninety (90) day period. If additional
information is necessary to make a determination on a claim, the claimant will
be advised of the need for such additional information within forty-five (45)
days after the date of the claim. The claimant will have up to one hundred and
eighty (180) days to supplement the claim information, and the claimant will be
advised of the decision on the claim within forty-five (45) days after the
earlier of the date the supplemental information is supplied or the end of the
one hundred and eighty (180) day period.

 

A claim for benefits which is denied will be denied by written notice setting
forth in a manner calculated to be understood by the claimant:

 

(a)    Reason for Denial. The specific reason or reasons for the denial,
including a specific reference to any provisions of the Plan (including any
internal rules, guidelines, protocols, criteria, etc.) on which the denial is
based;

 

 

24



--------------------------------------------------------------------------------

 

(c)    Information Necessary to Process. A description of any additional
material or information that is necessary to process the claim; and

 

(d)    Explanation of Review Procedures. An explanation of the procedure for
further reviewing the denial of the claim.

 

11.3.2    Review Procedures. Within sixty (60) days after the receipt of a
denial on a claim, a claimant or his/her authorized representative may file a
written request for review of such denial. Such review will be undertaken by the
ERISA Executive Committee and will be a full and fair review. The claimant will
have the right to review all pertinent documents. The ERISA Executive Committee
will issue a decision not later than sixty (60) days after receipt of a request
for review from a claimant unless special circumstances, such as the need to
hold a hearing, require a longer period of time, in which case a decision will
be rendered as soon as possible but not later than one hundred and twenty (120)
days after receipt of the claimant’s request for review. The decision on review
will be in writing and will include specific reasons for the decision written in
a manner calculated to be understood by the claimant with specific reference to
any provisions of the Plan on which the decision is based.

 

11.3.3    Arbitration. If a Participant or Beneficiary follows the claims
procedure but his/her final appeal is denied, he/she will have one year to file
an arbitration action with respect to that claim, and failure to meet the
one-year deadline will extinguish his/her right to file an arbitration action
with respect to that claim.

 

Any claim, dispute or other matter in question of any kind relating to this Plan
which is not resolved by the claims procedures will be settled by arbitration in
accordance with the employment dispute resolution rules of the American
Arbitration Association. Notice of demand for arbitration will be made in
writing to the opposing party and to the American Arbitration Association within
one year after the claim, dispute or other matter in question has arisen. In no
event will a demand for arbitration be made after the date when the applicable
statute of limitations would bar the institution of a legal or equitable
proceeding based on such claim, dispute or other matter in question. The
decision of the arbitrator(s) will be final and may be enforced in any court of
competent jurisdiction.

 

The arbitrator(s) may award reasonable fees and expenses to the prevailing party
in any dispute hereunder and will award reasonable fees and expenses in the
event that the arbitrator(s) find that the losing party acted in bad faith or
with intent to harass, hinder or delay the prevailing party in the exercise of
its rights in connection with the matter under dispute.

 

11.4    INDEMNIFICATION. The Company and the Participating Affiliates jointly
and severally agree to indemnify and hold harmless, to the extent permitted by
law, each director, officer, and employee against any and all liabilities,
losses, costs, or expenses (including legal fees) of whatsoever kind and nature
that may be imposed on, incurred by, or asserted against such person at any time
by reason of such person’s services in the administration of the Plan, but only
if such person did not act dishonestly, or in bad faith, or in willful violation
of the law or

 

25



--------------------------------------------------------------------------------

regulations under which such liability, loss, cost, or expense arises.

 

11.5    EXERCISE OF AUTHORITY. The Company, the Board, the Compensation
Committee of the Board, the ERISA Executive Committee, the Policy and Oversight
Committee, the Investment Committee and any person who has authority with
respect to the management, administration or investment of the Plan may exercise
that authority in its/his/her full discretion. This discretionary authority
includes, but is not limited to, the authority to make any and all factual
determinations and interpret all terms and provisions of this document (or any
other document established for use in the administration of the Plan) relevant
to the issue under consideration. The exercise of authority will be binding upon
all persons; and it is intended that the exercise of authority be given
deference in all courts of law to the greatest extent allowed under law, and
that it not be overturned or set aside by any court of law unless found to be
arbitrary and capricious.

 

11.6    TELEPHONIC OR ELECTRONIC NOTICES AND TRANSACTIONS. Any notice that is
required to be given under the Plan to a Participant or Beneficiary, and any
action that can be taken under the Plan by a Participant or Beneficiary
(including enrollments, changes in deferral percentages, loans, withdrawals,
distributions, investment changes, consents, etc.), may be by means of voice
response or other electronic system to the extent so authorized by the Company.

 

 

ARTICLE XII

 

MISCELLANEOUS

 

12.1    NONASSIGNABILITY. Neither the rights of, nor benefits payable to, a
Participant or Beneficiary under the Plan may be alienated, assigned,
transferred, pledged or hypothecated by any person, at any time, or to any
person whatsoever. Such interest and benefits will be exempt from the claims of
creditors or other claimants of the Participant or Beneficiary and from all
orders, decrees, levies, garnishments or executions to the fullest extent
allowed by law.

 

12.2    WITHHOLDING. A Participant must make appropriate arrangements with the
Company or Participating Affiliate for satisfaction of any federal, state or
local income tax withholding requirements and Social Security or other employee
tax requirements applicable to the payment of benefits under the Plan. If no
other arrangements are made, the Company or Participating Affiliate may provide,
at its discretion, for such withholding and tax payments as may be required,
including, without limitation, by the reduction of other amounts payable to the
Participant.

 

12.3    SUCCESSORS OF THE COMPANY. The rights and obligations of the Company
under the Plan will inure to the benefit of, and will be binding upon, the
successors and assigns of the Company.

 

26



--------------------------------------------------------------------------------

 

12.4      MPLOYMENT NOT GUARANTEED. Nothing contained in the Plan nor any action
taken hereunder will be construed as a contract of employment or as giving any
Participant any right to continued employment with the Company.

 

12.5    GENDER, SINGULAR AND PLURAL. All pronouns and any variations thereof
will be deemed to refer to the masculine, feminine, or neuter, as the identity
of the person or persons may require. As the context may require, the singular
may be read as the plural and the plural as the singular.

 

12.6    CAPTIONS. The captions of the articles, paragraphs and sections of this
document are for convenience only and will not control or affect the meaning or
construction of any of its provisions.

 

12.7    VALIDITY. In the event any provision of the Plan is held invalid, void
or unenforceable, the same will not affect, in any respect whatsoever, the
validity of any other provisions of the Plan.

 

12.8    WAIVER OF BREACH. The waiver by the Company of any breach of any
provision of the Plan will not operate or be construed as a waiver of any
subsequent breach by that Participant or any other Participant.

 

12.9    NOTICE. Any notice or filing required or permitted to be given to the
Company or the Participant under this Agreement will be sufficient if in writing
and hand-delivered, or sent by registered or certified mail, in the case of the
Company, to the principal office of the Company, directed to the attention of
the Company, and in the case of the Participant, to the last known address of
the Participant indicated on the employment records of the Company. Such notice
will be deemed given as of the date of delivery or, if delivery is made by mail,
as of the date shown on the postmark on the receipt for registration or
certification. Notices to the Company may be permitted by electronic
communication according to specifications established by the Company.

 

IN WITNESS WHEREOF, the Company has caused this Plan to be executed this 20th
day of December, 2002.

 

 

   

Maytag Corporation,

a Delaware Corporation

   

By:

 

/s/    MARK KRIVORUCHKA

--------------------------------------------------------------------------------

   

Title:

 

 

Senior Vice President, Human Relations

 

 

 

27